112 F.3d 514
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Willard Gene THOMAS, Appellant.
No. 96-3012EA
United States Court of Appeals, Eighth Circuit.
Submitted April 16, 1997.Filed April 24, 1997.

Before FAGG, FLOYD R. GIBSON, and MURPHY, Circuit Judges.
PER CURIAM.


1
After pleading guilty to one count of being a felon in possession of a firearm, two counts of carjacking, and two counts of using a firearm during a felony offense, Willard Gene Thomas appeals his guidelines sentence.  Thomas's contention that the district court improperly cross-referenced the felon in possession of a firearm conviction to the guideline provision that covered criminal sexual abuse based on Thomas's uncharged rape of a carjacking victim is foreclosed by this court's contrary holdings.  See United States v. Miner, No. 96-1300, 1997 WL 120211, at * 2 (8th Cir.  Mar. 19, 1997);  United States v. Smith, 997 F.2d 396, 397 (8th Cir.1993) (per curiam).  We thus affirm.